Citation Nr: 1312389	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  07-10 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy, claimed as due to exposure to chemical herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Appellate jurisdiction was subsequently transferred to the St. Petersburg, Florida, VARO.

In April 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012).  

The Board remanded the issue on appeal for additional development and for the adjudication of an inextricably intertwined issue of entitlement to service connection for a back disorder in August 2010.  A December 2011 rating decision denied entitlement to service connection for a chronic back disability.  The Veteran did not appeal and that decision has become final.  The development requested in the August 2010 remand has been substantially completed.


FINDING OF FACT

A peripheral neuropathy disability to the upper or lower extremities was not manifest during active service or within one year of service discharge, transient peripheral neuropathy is not shown to have appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset, and a peripheral neuropathy disability is not shown to have developed as a result of an established event, injury, or disease during active service nor otherwise as a result of chemical herbicide exposure in service.


CONCLUSION OF LAW

A peripheral neuropathy disability to the upper or lower extremities was not incurred in or aggravated by military service nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1116, 1154 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in July 2005.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, VA vocational rehabilitation records, an April 2007 private medical report, and the Veteran's statements and testimony in support of his claim.  Although VA treatment reports dated in May 2005 noted the Veteran reported he was in the process of filing a claim for Social Security Administration (SSA) disability benefits, in his correspondence to VA dated in May 2005 he reported that he received all of his treatment at VA since December 2004.  An April 2004 VA treatment report noted he reported he believed he had pinched a nerve in his neck and had tingling in his leg, fingers, feet, and back with certain movements.  A July 2004 podiatry service report noted he stated he had some peripheral neuropathy probably as a result of his outside surgery in April 2004.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that relevant SSA records must be obtained, but that there must be a specific reason to believe the records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317, 1323  (Fed. Cir. 2010).  

Although the Veteran was advised of the action necessary for VA assistance in obtaining any pertinent treatment records by correspondence dated in July 2005 and July 2011, he has not identified any non-VA evidence pertinent to his claim nor provided the authorization required for VA assistance.  At his April 2010 hearing he testified that some of his doctors told him they believed his peripheral neuropathy was due to Agent Orange exposure and that he would submit copies of those records later; however, he has provided no additional records in support of his claim.  The Board finds there is no evidence in this case of any additional and sufficiently identified existing pertinent records, that there is no specific reason to believe that relevant SSA records exist, and that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The July 2011 VA medical opinion obtained in this case is adequate as it is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant. 


Service Connection Claim

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by that service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).

VA regulations provide that certain disorders, including acute and subacute peripheral neuropathy, associated with herbicide agent exposure in service may be presumed service connected.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  

The United States Court of Appeals for Veterans Claims has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("The existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association.").  The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection for organic disease of the nervous system, such as peripheral neuropathy, may be established based on a legal "presumption" by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  A veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

Lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2012).  Walker v. Shinseki, 708 F3d 1331 (Fed. Cir. 2013).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

Factual Background and Analysis

The Veteran contends that he has upper and lower extremity peripheral neuropathy as a result of chemical herbicide (Agent Orange) exposure during active service in the Republic of Vietnam.  In a March 2007 VA Form 9 he reported that he could not remember when his symptoms of peripheral neuropathy began, but that he had them long before his spine problems were manifest.  His military records show he served in Vietnam and received medals indicative of combat service.  The Board finds that he is a combat veteran for VA compensation purposes and that his exposure to herbicides during service in Vietnam is conceded.  

The Veteran's service treatment records are negative for complaint, diagnosis, or treatment for neurologic symptoms.  A history of leg cramps without additional comments from the examiner was noted in his April 1969 report of medical history.  A history of neuritis was denied.  The Veteran's April 1969 separation examination revealed a normal clinical neurologic evaluation.

VA treatment records show that on Agent Orange examination in December 1994 the Veteran complained of low back pain without indication of any neurologic symptoms.  The examiner noted that there was normal articulation of the joints of the limbs through all corresponding physiological arcs.  Ankle deep tendon reflexes were 2+, bilaterally, and knee deep tendon reflexes were 3+, bilaterally, without reinforcement.  The examiner noted that the remainder of the musculoskeletal system was within normal limits and that an examination of the nervous system was unremarkable.  A December 1993 X-ray examination report included a diagnosis of mild mid and lower lumbar spondylosis.  

An April 2004 VA treatment report noted that the Veteran believed he had pinched a nerve in his neck and that he had tingling in his leg, fingers, feet, and back with certain movements.  X-ray studies dated in May 2004 included diagnoses of degenerative spondylosis of the lumbar spine, lower lumbosacral tri-level disc derangement, probable hypertrophic relative spinal stenosis at L5, cervical hyperostosis, lower cervical disc derangement, and mild bilateral osteophytic foraminal encroachment.  A July 2004 podiatry service report noted he stated he had some peripheral neuropathy probably as a result of his outside surgery in April 2004.  Chronic problems status post spinal cord neck surgery with neuropathy were noted in a March 2005 report.  A June 2005 treatment report noted decreased vibratory and monofilament sensation to the upper extremities.  The examiner's assessment was C7/8 nerve injury with paresthesia, tingling, and weakness status post cervical spinal stenosis neurosurgery in 2003.  

A January 2006 VA treatment report noted the Veteran had chronic problems including pins and needles neuropathy with pain that was worse in the right leg.  A review of status of chronic problems included "peripheral neuropathy ? agent orange" and the examiner provided a diagnosis of peripheral neuropathy, but no additional comments as to etiology were provided.  A January 2007 report noted mild decreased monofilament sensation to the left lateral thigh above the knee.  The examiner's assessment included lateral femoral cutaneous neuropathy, spinal stenosis status post surgery, and possible peripheral neuropathy versus spinal stenosis pain.  

A February 2007 neurology consult report noted the Veteran reported a 15-year history of numbness down the right lower extremity and from the knee to the ankle on the left for about eight years.  He also reported having had numbness in the hands and pain in the neck for which he underwent a cervical laminectomy and foraminotomy in May 2004 at a private hospital.  An examination revealed hyperreflexia to the upper and lower extremities, left more than right, and decreased pinprick sensation on the right up to the low cervical region.  The examiner noted the brisk reflexes to the upper extremities with Hoffman, Babinski, and sensory level at the low cervical region findings indicated either a residual of the previous cervical myelopathy causing Brown Séquard findings or a recurrence of cervical disc disease.  The symptoms in the lower extremities were noted to be less likely on the basis of lumbar pathology.  MRI, electromyography (EMG), and nerve conduction studies were recommended.  An April 2007 nerve conduction study was suggestive of peripheral neuropathy.  No comments as to etiology were provided.  It was noted the Veteran refused an EMG study and that he was scheduled for magnetic resonance imaging (MRI) scan of the spine.  

An April 2007 MRI scan of the Veteran's lumbar spine revealed extensive degenerative disc disease changes, central canal stenosis extending from L1-L2 to L4-L5 levels, and facet arthropathy changes with bilateral neural foraminal stenosis and associated impingement of the existing dorsal root ganglia from the L2-L3 to L5-S1 levels.  An April 2007 MRI scan of the cervical spine revealed an abnormal signal with decreased diameter in the spinal cord at C4-5 that was consistent with myelomalacia, very mild disc bulging at C2-3 to the left, C3-4 to the left, and diffusely to C4-5, C5-6, and C6-7, and narrowing of the neural foramina, bilaterally, at C4-5, C5-6, and C6-7.  There was evidence of a prior laminectomy from C-3 to C-6.  An August 2007 treatment report included a diagnosis of lumbar spinal stenosis with numbness in the lower extremities.  A May 2007 neurology progress note included diagnoses of lumbar spinal stenosis and numbness in the lower extremities predominantly on the basis of residuals from a previous cervical cord insult.  An August 2007 report noted a diagnosis of lumbar spine spinal stenosis with numbness in the lower extremities.  An April 2008 report included diagnoses of peripheral neuropathy/paresthesia and degenerative joint disease at multiple sites/spinal stenosis of the cervical spine.  

VA examination in July 2011 included a diagnosis of peripheral neuropathy.  It was noted the Veteran reported that approximately 20 years earlier he began having difficulty opening bottles with associated numbness of the fingers and thumbs and occasional pain and almost constant numbness in the lower extremities from the knee down.  Based upon a review of the claims file and an examination of the Veteran the examiner found that the Veteran's low back condition was not related to events that occurred in service and that his peripheral neuropathy of the upper and lower extremities was not due to an event that occurred during service nor as a result of exposure to Agent Orange.  It was noted that he had no symptoms compatible with acute or subacute peripheral neuropathy, nor had any such diagnosis been provided, and that he developed peripheral neuropathy of the upper and lower extremities many years after service.

Based upon the evidence of record, the Board finds a peripheral neuropathy disability to the upper or lower extremities was not manifest during active service or within one year of service discharge, transient peripheral neuropathy is not shown to have appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset, and a peripheral neuropathy disability is not shown to have developed as a result of an established event, injury, or disease during active service nor otherwise as a result of chemical herbicide exposure in service.  The Veteran's exposure to certain chemical herbicides during service in Vietnam is conceded.  Although VA treatment records dated in January 2006 noted a possible association between the Veteran's peripheral neuropathy and Agent Orange exposure, the examiner provided no additional comments as to this matter.  The Board further finds that the July 2011 VA examiner's opinion is persuasive and based upon adequate rationale.  The opinion is shown to have been based upon a thorough examination, a thorough review of the evidence of record, and adequate consideration of the Veteran's statements.  

While the Veteran is competent to provide evidence as to observations and some medical matters, his statements are, at most, conclusory assertions of a nexus between his present peripheral neuropathy and exposure to herbicides during active service.  As the questions of medical diagnosis and a relationship to service at issue in this case are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which a lay person is competent to provide etiology or nexus evidence).  The Veteran is not shown to have the requisite medical training to provide such opinions.  Although he has reported that he was unable to remember when his neurologic symptoms began but that they began before he had back problems, his medical history reports during VA treatment and examination indicate symptoms manifest no earlier than approximately 1991.  There is no evidence of any symptoms associated with peripheral neuropathy having continued since active service.  

The Board finds the preponderance of the evidence is against the claim for entitlement to service connection for peripheral neuropathy, claimed as due to exposure to chemical herbicides.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy, claimed as due to exposure to chemical herbicides, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


